DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This application has been reassigned to another Examiner that found new prior art to teach the original and amended claim language. Brickell et al. is introduced to teach a method for a user device (smartphone) supplied with an application, in communication with an application server, to provide for the configuration and provisioning of Internet of Things (IoT) devices, the “electronic device” of the claim language.  Secondary art Smith et al. is combined with Brickell to clearly teach the IoT device comprises at least an UART or GPIO protocol wired interface and a short range wireless interface for communicating configuration and operational data with the user device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al. US 2018/0007140 in view of Smith et al. US 2017/0346848.

a control unit for generally controlling the electronic device authentication manager apparatus (figures 1 and 3, paragraph 0025, 0032, configuration application 1060 and configuration file 1070 preloaded or downloaded to user device 1050 from a remote configuration server 1090; the device user first creates a temporary network with the IoT device according to the given configuration), 
an authentication code request signal encryption unit for encrypting an authentication code request signal; an encrypted authentication code request signal transmission unit for transmitting an encrypted authentication code request signal to an electronic device (figure 1, paragraphs 0021 and 0026, once the temporary network is created, the user 1040 on user device 1050 verifies the temporary network is created and maintained by an authorized user; these communications are encrypted),
an encrypted and signed authentication code reception unit for receiving an encrypted and signed authentication code from the electronic device; an encrypted and signed authentication code decryption unit for decrypting the encrypted and signed authentication code (figure 1, paragraphs 0021 and 0026, for verification, the IoT device transmits anencrypted unique network identification information such as a MAC address of the IoT device providing the temporary network configured according to the given network configurations),

wherein the electronic device authentication manager apparatus is connected to the electronic device through a GPIO interface (paragraph 0031, the temporary network utilizes a wired or wireless network),
wherein the authentication code includes at least a unique ID and a message length, wherein the unique ID is a result of applying a hash function to a result of applying a salt to a serial number of the electronic device, wherein the salt is a value set by the user (paragraphs 0023-0024, the user application derives the temporary network configuration from product information; the SSID from the IoT device comprises a serial number and additional series of characters or numbers which are entered into a predetermined hash function which is used as one of the parameters for the temporary network configuration).
Brickell teaches the user device 1050 or “authentication manager apparatus” is connected to the IoT device or “electronic device” through a wired or wireless network, paragraph 0031 but does not explicitly teach a connection through a GPIO interface.
Smith teaches a system comprising IlT devices as wearable devices or other small form factor that comprises a core 1310 coupled to a sensor hub 1320, a power delivery circuit 1330, non-volatile storage 1340 and one or more input/ output interfaces, paragraph 0073. Smith discloses the one or more interfaces are compatible with USB, SPI/I2C and GPIO protocols and in addition a wireless transceiver 1390 to provide Bluetooth low energy or  short range wireless communication, figure 8, paragraph 0073.


As to claim 2 with respect to claim 1,  wherein the authentication code further includes at least one among a serial number, a message type, a gateway ID, a random number, a transaction ID, an effective time, an effective number of times, an access control policy, and an encryption algorithm.

As to claim 3 with respect to claim 1, Smith of Brickell modified teaches the apparatus further comprising an electronic device chip information reception unit for receiving information on a chip installed in the electronic device from the electronic device and a short distance wireless communication access permission unit for permitting short distance wireless communication access of the electronic device (figure 8, the small form factor IoT comprises a Bluetooth low energy or other short range wireless transceiver).

As to claim 4 with respect to claim 3, Brickwell of Brickell modified teaches wherein the electronic device chip information reception unit includes an electronic device chip information response signal reception unit for receiving an electronic device chip information response signal from the electronic device and an electronic device chip version response signal reception unit for receiving an electronic device chip version response signal from the electronic device 

As to claim 5 with respect to claim 3, Brickell of Brickell modified teaches wherein the short distance wireless communication access permission unit includes a nounce response signal reception unit for receiving a nounce response signal from the electronic device and an electronic device information response signal reception unit for receiving an electronic device information response signal from the electronic device (paragraph 0031, user device and the IoT communicate over a wired or wireless network, the wireless network comprising a Bluetooth or NFC protocol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644